DETAILED ACTION
The office action is in response to original application filed on 3-17-21. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-6 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0301930 to Gonzalez (“Gonzalez”) in view of US 2016/0380570 to FARR et al. (“FARR”).
Regarding claim 1, Gonzalez discloses a plurality of power modules (fig. 1A, plurality 118) for receiving alternating current power to provide the power to a load (112); an uninterruptible supply module (para; 0016, lines 2-3, plurality of Uninterruptible Power Supplies (UPS) installed on one side of the plurality of power modules to supply self-power to the load; an inverter module (122) installed on one side of the plurality of power modules or the uninterruptible supply module to convert power and provide the converted power to the load;, the uninterruptible supply module, and the inverter module, respectively; and a connection bus bar (DC bus 120) for connecting adjacent direct current bus bars, wherein in the plurality of power modules and the uninterruptible supply module, an alternating 
But, Gonzalez does not discloses direct current bus bars provided inside enclosures of the plurality of power modules, or the direct current/direct current converter is provided under the direct current bus bar.
However, FARR discloses direct current bus bars provided inside enclosures (fig. 1, DC bus 20 inside enclosure 36) of the plurality of power modules, or the direct current/direct current converter is provided under the direct current bus bar (fig. 1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez by adding direct current bus bars inside enclosures as part of its configuration as taught by FARR, in order to protect an operator from electric shock.
Regarding claim 2, Gonzalez discloses the plurality of power modules comprises a main module to supply power to the load in a normal state (para; 0039, line 8, on-line" mode of operation) and a bypass module (114) to supply power to the load when the main module is inoperable.
Regarding claim 3, Gonzalez discloses a control module (controller 116) to control the plurality of power modules and the uninterruptible supply module.
Regarding claim 4, all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez does not discloses the direct current bus bar is installed in an intermediate portion of each of the enclosures.
However, FARR discloses the direct current bus bar is installed in an intermediate portion of each of the enclosures (fig. 1, DC bus 20 inside enclosure 36).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez by adding direct current bus bars inside enclosures as part of its configuration as taught by FARR, in order to protect an operator from electric shock.
Regarding claim 5, Gonzalez discloses in the plurality of power modules and the uninterruptible supply module, when the alternating current/direct current converter (118) or the direct current/direct current converter (122) is provided above the direct current bus bar, and wherein in the plurality of power modules and the uninterruptible supply module, when the alternating current/direct current converter (118) or the direct current/direct current converter is provided under the direct current bus bar, 
But, Gonzalez does not discloses rest of power devices are disposed under the direct current bus bar, the rest of the power devices are disposed above the direct current bus bar.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez by adding direct current bus bars inside enclosures as part of its configuration as taught by FARR, in order to protect an operator from electric shock.
Regarding claim 6, Gonzalez discloses the control module is provided with an external direct current bus bar that is connected to the direct current bus bar provided in the control module and exposed outwardly of the control module (controller 116 coupled to each UPS 102a-c).

Claims 7-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0301930 to Gonzalez (“Gonzalez”) in view of US 2016/0380570 to FARR et al. (“FARR”) and further in view of US 2018/0090914 to Johnson et al. (“Johnson”).
Regarding claim 7, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses the direct current bus bar has longitudinal connection portions formed in a lengthwise direction at opposite end portions thereof, and a lateral connection portion formed in a widthwise direction at a side portion thereof.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding bus bar connection in the compartment as part of its configuration as taught by Johnson, in order to easy accessibility to the cable connection and bus bar compartments from switchgear enclosure.
Regarding claim 8, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses the connection bus bar has a coupling portion formed as a groove so that the longitudinal connection portion or the lateral connection portion is fastened thereto.
However, Johnson discloses the connection bus bar has a coupling portion formed as a groove so that the longitudinal connection portion or the lateral connection portion is fastened thereto (para; 0024, lines 1-5, accessing a bus bar compartment of a front accessible switchgear enclosure including a low voltage control 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding plurality of walls in the compartment as part of its configuration as taught by Johnson, in order to electrical components and equipment accommodated in the medium voltage switchgear enclosure for inspection, testing and maintenance.
Regarding claim 9, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses the coupling portion is a U-shaped groove or a stepped groove.
However, Johnson discloses the coupling portion is a U-shaped groove or a stepped groove (fig. 7, bus bar 112 in side circular compartment).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding bus bar in side circular compartment as part of its configuration as taught by Johnson, in order to accessible switchgear enclosure main bus advantageously shaped end to facilitate actuation.
Regarding claim 10, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses outer frames disposed on edges of the enclosure and an intermediate frame disposed between the outer frames adjacent to each other.
However, Johnson discloses outer frames (fig. 1, holes on the outer walls 100a, 100b and 100c) disposed on edges of the enclosure (fig. 7) and an intermediate frame disposed between the outer frames adjacent to each other (fig. 7, each walls adjacent each other).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding bus bar in side circular compartment as part of its configuration as taught by Johnson, in order to accessible switchgear enclosure main bus advantageously shaped end to facilitate actuation.
Regarding claim 11, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses one side surface of the outer frame is provided with a cutout portion cut in a lengthwise direction, and another side surface facing the one side surface is provided with a plurality of fastening holes aligned in the lengthwise direction.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding opening in the front wall as part of its configuration as taught by Johnson, in order to accessible the bus bar compartment to facilitate actuation.
Regarding claim 12, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses the surface provided with the fastening holes has a recessed stepped portion in the lengthwise direction.
However, Johnson discloses the surface provided with the fastening holes has a recessed stepped portion in the lengthwise direction (fig. 7, different lengthwise compartment).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR 
Regarding claim 13, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses opposite end portions of the outer frame are provided with fastening grooves.
However, Johnson discloses opposite end portions of the outer frame are provided with fastening grooves (fig. 7, surface to which compartment fasted).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding screw the component together as part of its configuration as taught by Johnson, in order to provides for intended functionality.
Regarding claim 14, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses a three-way frame connector to connect three outer frames adjacent to each other.
However, Johnson discloses a three-way frame (it is obvious to use three-way connectors to secure the compartments or any other structure that provides for intended functionality) connector to connect three outer frames adjacent to each other.

Regarding claim 15, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses the three-way frame connector comprises a body portion, and three fastening portions protruding from the body portion in three directions orthogonal to each other to be inserted in the fastening grooves.
However, Johnson discloses the three-way frame connector comprises a body portion, and three fastening portions protruding from the body portion in three directions orthogonal (fig. 7, frame member of the enclosure fasted orthogonal) to each other to be inserted in the fastening grooves (fig. 7, individual metal cabinets having a plurality of compartments fasted).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding the frame orthogonal fasted together as part of its configuration as taught by Johnson, in order to provide the intended functionality related to contiguous engagement.
Regarding claim 16, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses opposite ends of the intermediate frame are each provided with a fitting portion that is cut out.
However, Johnson discloses opposite ends of the intermediate frame are each provided with a fitting portion that is cut out (para; 0023, plurality of individually removable current transformers are selectively connected to the bus bar compartment and are individually accessible through the opening).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding opening in the front wall as part of its configuration as taught by Johnson, in order to accessible the bus bar compartment to facilitate actuation.
Regarding claim 17, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses a one-way frame connector inserted into the fitting portion and fastened to the outer frame.
However, Johnson discloses a one-way frame connector (it is obvious to one-way connectors to secure the compartments or any other structure that provides for intended functionality) inserted into the fitting portion and fastened to the outer frame (fig. 1, holes on the outer walls 100a, 100b and 100c).

Regarding claim 18, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses the one-way frame connector comprises a stepped insertion portion to be inserted in the fitting portion, and an engaging surface portion provided with a screw hole and to be abutted on the outer frame.
However, Johnson discloses the one-way frame connector comprises a stepped insertion portion (fig. 7, inner sidewall 170 connected to 118 and 116 with long frame and fasted) to be inserted in the fitting portion, and an engaging surface (fig. 7) portion provided with a screw hole (fig. 7, different holes) and to be abutted on the outer frame (fig. 1, holes on the outer walls 100a, 100b and 100c).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding frame connector as part of its configuration as taught by Johnson, in order to constructing a medium voltage switchgear enclosure that makes efficient use of the available floor space and minimizes the time required for inspection.
Regarding claim 19, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses enclosure is provided with a bus bar hole formed at a position where the longitudinal connection portion or the lateral connection portion is disposed.
However, Johnson discloses enclosure is provided with a bus bar hole (fig. 7, circular opening) formed at a position where the longitudinal connection portion (para; 0021, lines 1-2, bus bar compartment may include a plurality bus spouts that each extend through) or the lateral connection portion is disposed.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding circular opening as part of its configuration as taught by Johnson, in order to permits the bus bar to move any direction and accessibility to maintenance. 
Regarding claim 20, Gonzalez in view of FARR discloses all the claim limitation as set forth in the rejection of claims above.
But, Gonzalez in view of FARR does not discloses the enclosure is provided with a frame hole to expose a part of the outer frame.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of FARR by adding outer walls holes as part of its configuration as taught by Johnson, in order to permits air flows to the compartment for cooling. 
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hughes et al. US 2008/0259532 Al- Apparatus, method, and system for rigidly supporting a switchgear bus assembly through the use of one or more support plates, thereby providing the primary support for the other active modules and bushings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836